MEMORANDUM OPINION
No. 04-03-00304-CR
Aurelio FLORES,
Appellant
v.
The STATE of Texas,
Appellee
From the 144th Judicial District Court, Bexar County, Texas
Trial Court No. 1992-CR-4289-A
Honorable Mark R. Luitjen, Judge Presiding
PER CURIAM
 
Sitting:	Alma L. López, Chief Justice
		Sandee Bryan Marion, Justice
		Phylis J. Speedlin, Justice
 
Delivered and Filed:	June 25, 2003
DISMISSED FOR LACK OF JURISDICTION
	Appellant appeals from the trial court's denial of his request for forensic DNA testing.  On
April 2, 2003, appellant filed a notice of appeal in the trial court.  The notice of appeal indicated the
appeal was to the Court of Criminal Appeals.  On June 11, 2003, appellant filed a  motion to dismiss
this appeal, asking that this court forward his notice of appeal to the Clerk of the Court of Criminal
Appeals.  This court does not have jurisdiction over an appeal from a denial of a request for forensic
DNA testing if the appellant, such as here, was convicted in a capital case.  See Tex. Code Crim.
Proc. Ann. art. 64.05 (Vernon Supp. 2003).  Accordingly, the motion is granted, and the appeal is
dismissed.  The Clerk of this court is directed to forward appellant's notice of appeal to the Clerk of
the Court of Criminal Appeals.
							PER CURIAM
DO NOT PUBLISH